Citation Nr: 1333550	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-47 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for trochanteric bursitis of the left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to May 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran's claim for entitlement to increased ratings for trochanteric bursitis of the hips.  The Board remanded the case in July 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA examination, which was conducted in August 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in March 2012, in which the AOJ again denied the Veteran's claims for higher ratings.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran and her daughter testified before the undersigned Veterans Law Judge at a hearing at the St. Paul, Minnesota RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

(A claim of service connection for rhinitis had also been remanded by the Board in 2011, but this claim was later granted by the Appeals Management Center (AMC) in March 2012.)



FINDINGS OF FACT

1.  The Veteran's service-connected trochanteric bursitis of the right hip is manifested by flexion to no worse than 80 degrees and abduction to no worse than 15 degrees, even when functional losses due to pain, etc. are taken into consideration.

2.  For the period prior to August 3, 2011, the Veteran's service-connected trochanteric bursitis of the left hip was manifested by flexion to no worse than 60 degrees and abduction to no worse than 45 degrees, even when functional losses are taken into consideration.

3.  For the period from August 3, 2011, the Veteran's service-connected trochanteric bursitis of the left hip has been manifested by abduction limited to 10 degrees when functional loss due to pain is considered.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for trochanteric bursitis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2013).  

2.  For the period prior to August 3, 2011, the criteria for a disability rating higher than 10 percent for trochanteric bursitis of the left hip were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2013).  

3.  For the period from August 3, 2011, the criteria for a disability rating of 20 percent for trochanteric bursitis of the left hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through a May 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the May 2008 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the May 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2008 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the May 2008 letter.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records from the Veteran's treatment with private treatment providers have been associated with the claims file.  In addition, the Veteran was provided VA examination in September 2008, November 2009, and August 2011; reports of those examinations have been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect that the examiner conducted full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Additionally, despite the contentions of the Veteran's representative in the August 2013 informal hearing presentation, there is no evidence that the August 2011 VA examiner conducted range-of-motion testing beyond the Veteran's ability.  To the contrary, the examination specifically identified the given range-of-motion readings as taken from the active range of motion.  Further, the examiner specifically discussed the Veteran's complained-of flare-ups in the discussion of her reported symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; she has provided written argument in support of her appeal, and she has testified before the undersigned Veterans Law Judge.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that her service-connected trochanteric bursitis of the hips is more disabling than reflected by the 10 percent rating currently assigned for each hip.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Relevant medical evidence of record consists of VA examinations conducted in September 2008, November 2009, and August 2011, as well as records of private treatment the Veteran has received during the claim period.  

Private records reflect that the Veteran has received ongoing treatment for pain in her hips.  At an October 2007 private orthopedic visit, she reported that she was keeping her bursitis in good control.  Similarly, in December 2008, the Veteran reported that her flare-ups were "well controlled."  At a rheumatology consult in February 2009, the Veteran reported stiffness and soreness in the hips.  She was noted to have painful motion in the hips bilaterally, although the range of motion was noted as full, and no instability was noted.  Radiological study in October 2007 found mild degenerative changes in the hips.  She was seen on an emergent basis in June 2009 for complaints of increased pain in her left hip; at that time, she was diagnosed with recurrent bursitis in the hips.  In addition, at multiple private treatment visits, including in October 2007 and February 2010, the Veteran has been found to have a full range of pain-free motion in her hips.  

Report of the September 2008 VA examination reflects that the Veteran complained of intermittent pain as well as instability and weakness in her right hip.  She stated that she was limited to 30 minutes of standing and walking for one to three miles.  She reported weekly flare-ups of moderate severity.  Physical examination showed tenderness of the greater trochanter bilaterally, but no weakness or instability of either hip was observed.  Range of motion of the right hip was found to include flexion to 125 degrees, extension to 20 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees, with pain throughout the ranges of motion.  Range of motion of the left hip was flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees, with no pain on motion.  No additional limitations were noted on repetition, and no ankylosis was found in either hip.  Radiological evaluation conducted at the time was normal.  The examiner diagnosed the Veteran with trochanteric bursitis of the bilateral hips.

Report of the November 2009 VA examination reflects that the Veteran complained of moderate to moderately severe intermittent pain in her hips aggravated by changing positions.  She stated that the pain in her hips prevented her from sleeping on her side.  She reported stiffness and occasional clicking as well as the feeling like her hips rotate outward on occasion.  She stated that she was limited to sitting between 45 and 90 minutes, standing no more than 15 minutes, and walking no farther than a mile.  Physical examination of the Veteran's hips showed tenderness at the greater trochanter bilaterally, but no instability was noted.  Range of motion of the right hip was found to be flexion to 125 degrees, extension to 15 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 25 degrees.  Range of motion of the left hip was found to be flexion to 125 degrees, extension to 15 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 25 degrees.  No pain was present through the ranges of motion, and no additional limitation was noted on repetitive motion.  The examiner noted that the effects on the Veteran's occupation were limited standing, sitting, walking, and lifting; however, the examiner noted that she was able to maintain gainful employment.

Report of the August 2011 VA examination reflects that the Veteran complained of "significant" pain in her hips that kept her from sleeping on her side.  She stated that the pain ranged from dull to sharp on activity or prolonged sleeping.  She also complained of swelling, stiffness, instability, and weakness in her hips, as well as numbness and occasional popping.  Physical examination showed tenderness of the greater trochanter bilaterally, but no weakness or instability of either hip was observed.  Range of motion of the right hip was found to include flexion to 80 degrees, extension to 15 degrees, adduction to 25 degrees, abduction to 15 degrees, external rotation to 30 degrees, and internal rotation to 15 degrees, with pain throughout the ranges of motion.  Range of motion of the left hip was flexion to 60 degrees, extension to 15 degrees, adduction to 25 degrees, abduction to 10 degrees, external rotation to 30 degrees, and internal rotation to 25 degrees, with pain throughout the ranges of motion.  No limitations beyond the identified ranges of motion were noted on repetition.  The examiner noted that the Veteran was "tearful" during the examination, with a "marked pain response to all range of motion."  Radiological evaluation conducted at the time was normal.  The examiner noted that the effects on the Veteran's occupation were:  limited standing, sitting, walking, and lifting.  Nevertheless, the examiner noted that she was able to maintain gainful employment.

In addition, the Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2010.  At that time, the Veteran testified that she had pain in her hips that increased when she had to do much walking or lifting.  In addition, she complained that her hips would become stiff if she sat too long and she would have to "walk it out" every so often when sitting at her desk at work.

The Veteran's disability has been rated as 10 percent disabling for each hip under Diagnostic Code 5019 (bursitis).  The Schedule for Rating Disabilities directs that disabilities involving bursitis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Normal range of motion for the hip is considered to be flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.

Limitation of extension of the thigh is evaluated under Diagnostic Code 5251.  38 C.F.R. § 4.71a.  Under that Diagnostic Code, a 10 percent rating-the only available rating-is warranted where extension is limited to 5 degrees.  Similarly, limitation of flexion of the thigh is evaluated under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Under that Diagnostic Code, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is applicable where flexion is limited to 30 degrees.  A 30 percent rating is for consideration with flexion limited to 20 degrees.  Finally, a 40 percent rating is assigned for flexion limited to 10 degrees.  An additional Diagnostic Code, 5253, relates to disabilities involving impairment of the thigh.  This code provides that a 10 percent rating is warranted where adduction is limited to where a Veteran cannot cross her legs or where she cannot toe-out more than 15 degrees on the affected leg.  A 20 percent rating is available where there is limitation of abduction, with motion lost beyond 10 degrees.  Id.

Regarding Diagnostic Code 5253, governing impairment of the thigh, the Board notes initially that the Diagnostic Code allows a maximum 20 percent disability rating where limitation of abduction of the thigh is demonstrated with motion lost beyond 10 degrees.  In this case, for the entirety of the appeal period, abduction of the Veteran's right hip has been limited to no worse than 15 degrees on repetitive motion, which does not warrant the assignment of a 20 percent disability rating under Diagnostic Code 5253.  Indeed, on multiple occasions, including the September 2008 and November 2009 VA examinations, as well as multiple private treatment visits, the Veteran has been noted to have a full range of motion of the hips bilaterally.  No higher disability rating is warranted for the right hip under Diagnostic Code 5253 at any point during the appeal. 

Regarding the Veteran's left hip, the Board notes that, for the period prior to August 3, 2011, abduction of the Veteran's left hip was limited to no worse than 45 degrees on repetitive motion, which does not warrant the assignment of a 20 percent disability rating under Diagnostic Code 5253 for that period.  Indeed, on multiple occasions, including the September 2008 and November 2009 VA examinations, as well as multiple private treatment visits, the Veteran has been noted to have a full range of motion of the left hip.  No higher disability rating is warranted for the left hip under Diagnostic Code 5253 for the period prior to August 3, 2011.

For the period beginning August 3, 2011, the Board finds that a 20 percent disability rating is warranted for the Veteran's left hip under Diagnostic Code 5253.  This is so because, on repetitive-motion testing, abduction of the Veteran's left thigh was limited to 10 degrees, with pain throughout the motion.  Limitation of abduction with motion lost beyond 10 degrees warrants a 20 percent disability rating under Diagnostic Code 5253.  Because the Veteran demonstrated such limitation of motion at the August 3, 2011, VA examination, a 20 percent disability rating for trochanteric bursitis of the left hip is warranted from that time. 

The Board notes that several VA examination reports have documented the Veteran's ranges of motion for her hips.  The values documented in those records do not approximate a limitation of flexion of either thigh to 30 degrees.  To the contrary, the Veteran has demonstrated flexion of the right hip to no worse than 80 degrees and flexion of the left hip to no worse than 60 degrees.  Indeed, on multiple occasions, including the September 2008 and November 2009 VA examinations, as well as multiple private treatment visits, the Veteran has been noted to have a full range of motion of the hips bilaterally.  Thus, a higher rating under Diagnostic Code 5252, for limitation of flexion of the thigh, is not warranted for either the right or the left hip.  To the contrary, the limitation of flexion does not rise to the level of even a compensable rating-which requires limitation of flexion to 45 degrees-at any time during the appeal period.

The Board further finds that no additional diagnostic codes used to evaluate impairments of the hip and thigh are applicable to the Veteran's bilateral hip disability.  In that connection, neither ankylosis nor flail joint is present in this case.  Thus, the Diagnostic Code relating to ankylosis, Diagnostic Code 5250, and flail joint, Diagnostic Code 5254, are inapplicable.  Further, the Veteran has not demonstrated limitation of extension of either thigh to 5 degrees, rendering a separate compensable rating under Diagnostic Code 5251 inappropriate.  Finally, the Board finds that a rating under Diagnostic Code 5255 for impairment of the femur is not warranted in this case.  Here, there has been no showing that there is any impairment of either of a femur, making a rating under that Diagnostic Code inappropriate.  

The Board acknowledges that the Veteran's VA examinations, and in particular the August 2011 VA examination, have revealed painful motion of the hips bilaterally . However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 10 percent ratings assigned for each hip prior to August 3, 2011, and by the 10 percent rating for the right hip and 20 percent rating for the left hip for the period from August 3, 2011.  Therefore, the Board does not find that a rating higher than those assigned herein, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.  In sum, the evidence of record shows that a rating in excess of the 10 percent initially assigned for the Veteran's service-connected trochanteric bursitis of the hips prior to August 3, 2011, and a 10 percent rating for the right hip and a 20 percent rating for the left hip from August 3, 2011, is not warranted, even when pain is accounted for in the range-of-motion testing.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2013).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's bilateral hip disability has reflected so exceptional or unusual a disability picture as to warrant consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected and contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the Veteran's service-connected trochanteric bursitis of the right hip warrants no more than the 10 percent already assigned.  For the period prior to August 3, 2011, the Board finds that the Veteran's service-connected trochanteric bursitis of the left hip warranted no more than the 10 percent rating assigned for that period.  For the period from August 3, 2011, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the Veteran's trochanteric bursitis of the left hip.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 (2013).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for trochanteric bursitis of the right hip is denied.

For the period prior to August 3, 2011, entitlement to an increased rating for trochanteric bursitis of the left hip is denied.

For the period from August 3, 2011, entitlement to a 20 percent disability rating for trochanteric bursitis of the left hip is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


